Citation Nr: 0607133	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  97-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic respiratory 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 24 years of active service when he 
retired in September 1995.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board videoconference hearing in January 2005.

This matter was remanded in March 2005 for further 
development.  In a December 2005 rating decision, the RO 
granted entitlement to service connection for irritable bowel 
syndrome, patellar tendonitis of the right and left knees, 
chronic headaches, spondylosis of the lumbar spine with a 
separate rating for left lower extremity radiculopathy, and 
dizziness/vertigo.  Therefore, these issues are no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted by the Board in March 2005, the veteran raised the 
issues of entitlement to service connection for hearing loss, 
ear drum/tympanic membrane injury, and hypertension at the 
January 2005 Board hearing.  It is not clear what action, if 
any, has been taken with regard to these claims, and this 
matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran does not have chronic sinusitis.

2.  The veteran does not have a chronic respiratory disorder, 
to include chronic obstructive pulmonary disease.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic respiratory disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
claims of service connection prior to enactment of the VCAA.  
The veteran's appeal stems from an April 1996 rating 
decision.  In December 2003, a VCAA letter was issued to the 
veteran.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in March 2005 to ensure compliance with the assistance 
provisions of the VCAA.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in May 1997 and June 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sinusitis

Service medical records reflect that in September 1986, the 
veteran complained of sinus problems, however, the examiner's 
assessment is illegible.  Physical examinations conducted in 
January 1989 and July 1993 reflect that the veteran's sinuses 
were clinically evaluated as normal.  In a July 1993 Report 
of Medical History completed by the veteran, he checked the 
"No" box with regard to ear, nose, or throat trouble.  A 
February 1994 service medical record reflects an assessment 
of sinusitis, and a March 1994 record reflects an assessment 
of maxillary sinusitis.  In August 1994 the veteran 
complained of a runny nose, and the assessment was presumed 
bacterial sinusitis.  An examination performed for separation 
purposes in June 1995, reflects that the sinuses were 
clinically evaluated as normal.

Post-service, the veteran underwent a CT scan of the sinuses 
on March 19, 1996, which was negative.  The specific findings 
were as follows:

The frontal, ethmoid, maxillary, and 
sphenoid sinuses were all clear without 
mucoperiosteal thickening.  The 
turbinates have a normal orientation.  
The osteomeatal units are patent 
bilaterally.  There are no significant 
deviations to the nasal septum.

A March 20, 1996, VA clinical record reflects a past history 
of chronic sinusitis.  An October 1996 outpatient treatment 
record reflects complaints of headaches and chronic sinuses.  
The assessment was chronic sinusitis.

In May 1997, the veteran underwent a VA examination.  He 
reported that in 1976, he began having episodes of nasal 
congestion and postnasal drip associated with some epistaxis.  
He was prescribed a decongestant, and experienced flare-ups 
at least once or twice a month.  He reported difficulty 
breathing through his nose, and experiencing headaches.  He 
reported a purulent discharge.  Physical examination of the 
nose revealed that there was moderate nasal congestion 
bilaterally.  The examiner diagnosed chronic allergic 
rhinitis, and epistaxis secondary to chronic allergic 
rhinitis.  The examiner opined that sinusitis was not found 
at present.  A May 1997 impression of an x-ray examination of 
the sinuses was negative paranasal sinuses.

An August 1997 VA outpatient treatment record reflects an 
assessment of chronic sinusitis.  An October 1998 treatment 
record reflects an assessment of sinus persistent.

A February 1999 outpatient clinical record from William 
Beaumont Army Medical Center in El Paso, Texas, reflects 
complaints of sinus problems for two years.  The assessment 
was acute sinusitis.

An August 2001 emergency treatment record from the Army 
Medical Center, reflects that the veteran sought treatment 
complaining of sinus pain, and earache.  The examiner 
diagnosed sinusitis, and peripheral vertigo.

In June 2005, the veteran underwent another VA examination.  
He reported that in 1977, he developed nasal congestion and 
postnasal drip, and a diagnosis of sinusitis was rendered.  
He reported flare-ups of sinusitis on and off since 1977, 
which has gotten worse, reporting flare-ups of sinusitis of 
three to four times per year.  During flare-ups, he reported 
experiencing nasal congestion, postnasal drip, and difficulty 
breathing through his nose.  He reported taking decongestants 
and antihistamines, as occasion requires.  Examination of the 
nose revealed there was nasal congestion bilaterally with 10 
percent obstruction in the right nostril and 5 percent 
obstruction in the left nostril.  There was also some 
postnasal drip.  A CT scan of the sinuses was within normal 
limits.  The examiner opined that chronic sinusitis was not 
found.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sinusitis.  Although the veteran sought treatment for 
sinusitis on a handful of occasions during his period of 
active service, and has sought post-service treatment for 
symptomatology related to sinusitis, post-service 
examinations do not reveal a finding of chronic sinusitis.  A 
March 1996 CT scan was negative, a May 1997 x-ray of the 
sinuses was negative, and a June 1995 CT scan was within 
normal limits.  Two VA examinations over the course of 
several years, conducted for the specific purpose of 
ascertaining the nature of the veteran's sinus problems, have 
found no chronic sinusitis.  The Board acknowledges the VA 
treatment record which reflects a history of chronic 
sinusitis, and the October 1996 and August 1997 treatment 
records which reflect an assessment of chronic sinusitis, 
however, the Board finds the VA examinations more probative 
as they are based on a review of the veteran's medical 
history, and included diagnostic testing which showed no 
chronic sinusitis.  

The Board acknowledges that the veteran has suffered from 
sinusitis on a number of occasions in the past.  However, the 
Board is not competent to address questions of medical 
diagnosis.  The underlying question in this case appears to 
be whether the sinusitis is chronic or not.  Two trained VA 
medical examiners, with the benefit of examining the veteran 
and reviewing the claims file, have been unable to render a 
diagnosis of chronic sinusitis after examinations which were 
expressly conducted for that purpose.  The Board advises the 
veteran that he may always request that his sinusitis claim 
be reopened if competent evidence of chronic sinusitis is 
obtained in the future.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim of service 
connection for sinusitis.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

Respiratory disorder

Service medical records do not reflect any treatment for a 
respiratory disorder.  Physical examinations conducted in 
July 1971, August 1977, September 1982, July 1983, and 
January 1989, reflect that the veteran's lungs and chest were 
clinically evaluated as normal.  On a Report of Medical 
History prepared by the veteran in July 1983, he checked the 
"No" boxes for shortness of breath and chronic cough.  
Service medical records reflect that in December 1992, a skin 
test was positive for tuberculosis (TB), however, he had no 
signs or symptoms of TB.  He was prescribed Isoniazid (INH) 
and B-6 as a precautionary measure.  After a six month period 
of precautionary treatment, he tested negative for TB.  A 
July 1993 physical examination reflects the positive TB test, 
however, his lungs and chest were clinically evaluated as 
normal.  On an examination performed for separation purposes 
in June 1995, the examination report again noted the positive 
TB test by history, and his lungs and chest were clinically 
evaluated as normal.

Upon review of the post-service medical records, there is no 
objective medical evidence of a respiratory disorder.  A May 
1996 x-ray examination of the chest revealed no evidence of 
active pulmonary or cardiac disease, and the impression was 
negative chest.  An x-ray examination performed in May 1997 
also revealed no evidence of acute cardiopulmonary disease, 
and the impression was negative chest.  A February 1998 x-ray 
examination revealed no interval change and no demonstration 
of active cardiac or pulmonary disease, and the impression 
was unchanged and negative chest.  An April 2001 x-ray 
examination of the chest also demonstrated no active cardiac 
or pulmonary disease, and compared to the February 1998 chest 
x-ray, there was no interval change.

At the June 2005 VA examination, the veteran reported the 
positive TB test in service.  He reported that in 1991 he 
began having episodes of shortness of breath, without 
wheezing and without cough.  Since that time, his shortness 
of breath has continued to recur, once per week.  He smoked 
cigarettes for 35 years, but quit smoking three years prior.  
He reported experiencing more shortness of breath on 
exertion, but no wheezing or coughing.  The examiner 
performed a pulmonary function test with DLCO which was 
within normal limits.  The examiner opined that chronic 
obstructive pulmonary disease was not found, and diagnosed 
tuberculosis infection without disease.

Thus, several x-ray examinations have shown that the veteran 
does not have a current respiratory disorder.  Consequently, 
in the absence of proof of a present disability, there can be 
no valid claim of service connection.  The evidence reflects 
that the veteran tested positive for TB in service, however, 
the veteran exhibited no signs or symptoms of TB at that 
time.  A positive skin test shows exposure, but does not 
itself show that the veteran developed tuberculosis.  
Moreover, there is no evidence that he has sustained any 
residual disability from this positive test.  A veteran's 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

In short, the preponderance of the evidence is against 
entitlement to service connection for a respiratory disorder.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


